Citation Nr: 1815969	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-51 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depression.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1960 to September 1960, from September 1960 to September 1963, and from December 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2015, the Veteran requested to remove The American Legion as his representative, as he would represent himself.  The Veteran has not appointed a new representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

There appear to be outstanding VA medical treatment records.  The October 2015 VA examiner reviewed and discussed the Veteran's VA treatment records, to include records dated from 2011 to 2015.  Further, in the September 2016 statement of the case (SOC) the evidence listed by the RO included VA treatment records dated from November 2005 to September 2016.  These records are not associated with the claims folder and must be obtained on remand.

As the case must be remanded for the foregoing reason, the Veteran's updated treatment records from Hassan Jabbour, M.D. should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from November 2005 forward, and associate them with his file.

2.  Make arrangements to obtain the Veteran's complete treatment records from Hassan Jabbour, M.D., dated from November 2015 forward, and associate them with his file.

3.  Thereafter, after completing any other development that may be indicated, to include scheduling the Veteran for a VA examination if indicated, readjudicate the claim on appeal.  If the claim is not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



